



COURT OF APPEAL FOR ONTARIO

CITATION: Seredy v.
RBC Royal Bank of Canada
, 2012 ONCA 883

DATE: 20121213

DOCKET: C54725

Juriansz, LaForme and Ducharme
[*]
JJ.A.

BETWEEN

George Seredy

Appellant

and

RBC Royal Bank of Canada, Greg Peden as
    servant/agent of Royal Bank of Canada, Aklima Rojan as servant/agent of Royal
    Bank of Canada

Respondents

George Seredy, in person

Greg Bowden, for the respondents

Heard and released orally: April 20, 2012

On appeal from the judgment of Justice Silja S. Seppi of
    the Superior Court of Justice, dated January 18, 2011.

SUPPLEMENTARY ENDORSEMENT

[1]

The courts decision in this case was released on June 5, 2012. The
    court decided that the trial judge erred by granting the respondents motion to
    withdraw the case from the jury. She had characterized the motion as a motion
    for non-suit and had dismissed the appellants action for slander.  In
    determining the motion the trial judge accepted the appellants version of the
    utterances and the appeal was decided on that basis. This court decided that
    the words in the appellants version were reasonably capable of carrying a
    defamatory meaning.

[2]

In its reasons released June 5, 2012 the court allowed the appeal but
    did not state explicitly that there would be a new trial.

[3]

Had the trial judge allowed the case to proceed, it would have been the
    task of the jury to decide if the words alleged by the appellant were uttered
    in fact, and if the words found to be uttered were in fact defamatory.  Given
    the trial judges ruling the jury was dismissed. A new trial in front of a new
    jury is necessary. We would have thought this was implicit in our reasons, but
    to remove any doubt, we order a new trial as a consequence of the successful
    appeal.

R.G.
    Juriansz J.A.

H.S.
    LaForme J.A.





[*]
Ducharme
    J.A. did not participate in the Supplementary Endorsement.


